Title: To Thomas Jefferson from Jacob Ray, 16 May 1806
From: Ray, Jacob
To: Jefferson, Thomas


                        
                            To the President of the U. States
                     
                            Prison—City of Washington16th. May 1806
                        
                        The second Petition of Jacob Ray most respectfully sheweth.
                        That your Petitioner has now been nearly two years confined in the Prison of Washington County in the
                            district of Columbia, under a sentence of the circuit court of said county, “to be confined at hard
                                labor for seven years,” on a conviction of being concerned in passing, as true, a false or counterfeited note on
                            the Bank of the U. States.—
                        That the Bearer hereof is the wife of your Petitioner, who has travelled all the way from Georgia alone, &
                            left behind her, five small & helpless daughters on the precarious support of charitable friends, in whose families they
                            are distributed, to join with her husband in prayers for Mercy—
                        That if your Excellency will for this once, pardon & restore your Petitioner to
                            liberty, & the arms of his distressed family, He most solemly declares, that his whole future
                            life shall be strictly guided by the laws of his country & the
                            duties which he owes to society—
                        That your Petitioner humbly prays & hopes the Hon. Court & Jury who found him guilty will also join in
                            his prayer to the Executive for pardon.
                  And as in duty bound he will ever pray, your Petitioner—
                        
                            Jacob Ray
                     
                        
                    